     Case 2:19-cv-01645-JCM-DJA Document 1 Filed 09/19/19 Page 1 of 9



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 4    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 625-3893
 7    Fax: (702) 625-3893
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
12     OGE BROWNE, an Individual
                                                        CASE NO.:
13
                           Plaintiff,
14
       vs.                                              COMPLAINT AND JURY DEMAND
15
       JANUS GLOBAL OPERATIONS, L.L.C., a
16     Foreign Limited Liability Company, DOES
17     I -X; ROE CORPORATIONS I -X.

18                        Defendant.

19
20           The Plaintiff Oge Browne (“Mr. Browne”) by and through his attorneys, Jenny L.
21
      Foley, Ph.D., Esq. and Marta D. Kurshumova, Esq. of HKM Employment Attorneys LLP,
22
      hereby complains and alleges as follows:
23
                                             JURISDICTION
24
25           1.      This is an action for damages brought by Plaintiff for unlawful workplace

26    discrimination based on race, color, and/or national origin and for illegal retaliation under Title
27    VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §2000e et seq.; the Americans with
28
                                                 Page 1 of 9
     Case 2:19-cv-01645-JCM-DJA Document 1 Filed 09/19/19 Page 2 of 9



 1    Disabilities Act (“ADA”), U.S.C. § 12101, et seq; for violation of Nevada Revised Statute
 2    §613.330 et seq.; and for certain claims brought pursuant to the Nevada Revised Statutes as
 3
      outlined below.
 4
              2.      This Court has primary jurisdiction over claims set forth herein pursuant to
 5
      28 U.S.C. § 1331 (federal question), 28 U.S.C. §1343(a) (4) (civil rights action) and 42 U.S.C.
 6
 7    §2000e-5(f)(3) (unlawful discrimination and retaliation in employment). Additionally, this

 8    Court has supplemental jurisdiction over any state law claims pled herein pursuant to 28 U.S.C.
 9    § 1367.
10
              3.      All material allegations contained in this Complaint are believed to have
11
      occurred in Clark County, Nevada. Therefore, venue properly lies in the southern division of
12
13    the United States Court for the District of Nevada pursuant to 28 U.S.C. §1391(b)(2).

14                        EXHAUSTION OF ADMINISTRATIVE REMEDY

15              4.    On or about August 8, 2018, Plaintiff initiated the process of filing a Charge of
16
      Discrimination against his former employer, the Defendant named in this action with the United
17
      States Equal Employment Opportunity Commission (“EEOC”) wherein he alleged
18
      discrimination based on disability and other.
19
20            5.      On or about June 24, 2019, Plaintiff received his Notice of Right to Sue from

21    the EEOC.
22            6.      This action is timely filed pursuant to 42 U.S.C. § 2000e-5(f).
23
              7.      Plaintiff has exhausted his administrative remedy on all claims pled hereunder
24
      prior to filing this action with this Court.
25
      ///
26
27    ///

28
                                                     Page 2 of 9
     Case 2:19-cv-01645-JCM-DJA Document 1 Filed 09/19/19 Page 3 of 9



 1                                      GENERAL ALLEGATIONS
 2            8.       Plaintiff incorporates all of the allegations in the preceding paragraphs as though
 3    fully set forth herein.
 4            9.       Plaintiff is a citizen of the State of Nevada and a resident of Clark County,
 5    Nevada.
 6            10.      Defendant Janus Global Operations, L.L.C.., Inc. (“Defendant,” “Janus” or the
 7    “Company”) is a foreign corporation and an employer in the State of Nevada.
 8            11.      At all times relevant to this matter, Defendant had over 50 employees, and is
 9    therefore subject to the provisions of Title VII and the Americans with Disabilities Act.
10                 Janus’ Employment Relationship with Plaintiff and Subsequent Injury
11
              12.      Plaintiff, an African American male in his thirties, first began his employment
12
      as a Security Officer Level One (1) with ASI Security.
13
              13.      In or around October, 2017 Janus Global Operations assumed PAE’s contract
14
      from the military for site security at the various unknown military installations throughout
15
      Nevada.
16
              14.      At all relevant times herein, Janus is the applicable employer and the proper
17
      subject to this suit.
18
              15.      Plaintiff was qualified for the position:
19
                    a. Prior to his employment with Defendant, Plaintiff was a Weapons Loader in the
20
                       United States Air Force;
21
                    b. Plaintiff obtained the necessary clearances;
22
                    c. Plaintiff was employed with Defendant for a total of eleven (11) years.
23
              16.      From all accounts, he was a superlative employee and was, therefore, promoted
24
      to Security Officer Level Four (4) in approximately 2012.
25
              17.      On August 23, 2017, Plaintiff suffered a work-related injury while moving
26
      heavy items off of an x-ray machine.
27
              18.      After extensive medical tests, Plaintiff was diagnosed with adhesive capsulitis,
28
                                                   Page 3 of 9
     Case 2:19-cv-01645-JCM-DJA Document 1 Filed 09/19/19 Page 4 of 9



 1    which greatly restricts motion, causes chronic pain and requires surgical intervention.
 2                 Plaintiff’s Compliance with Janus’ Medical Leave Requirements
 3           19.        Plaintiff followed protocol when reporting the injury and the required medical
 4    procedures, as directed by his physicians, to Defendant and was placed on Workers’
 5    Compensation Insurance in August, 2017 and on extended medical leave in November, 2017.
 6           20.        Plaintiff routinely kept in contact with his supervisor, Lieutenant Vern Hall, as
 7    to his medical condition.
 8           21.        In his desire to abide by all employer guidelines and to maintain an effective and
 9    positive relationship with Janus, Plaintiff even sought the medical expertise of a second physical
10    therapy office.
11           22.        During the initial doctor visits, Plaintiff’s physician released him to work on
12    light duty but Janus did not have a light duty position, to accommodate his temporary disability.
13           23.        Plaintiff respectfully took the allotted time off to recover, while continuously
14    communicating with Janus to ensure it had all of the information they need and that he would
15    be on track to return to work following the completion of the necessary medical procedures.
16           24.        Shortly before Plaintiff had surgery on April 19, 2018, Plaintiff spoke with
17    Sergeant Berneker and Steve Votaw in person, and informed them that he would be having
18    surgery and would likely be out for some time thereafter for physical therapy and healing.
19           25.        In April, 2018, Janus yet again confirmed Plaintiff’s good standing and intent to
20    reinstate him to the position of Security Officer Level Four (4) upon his return.
21                        Janus’s Unlawful Action Against its Protected Employee
22           26.        On or about May 25, 2018 Hailey Fecher (“Ms. Fecher”), the Human Resources
23    Manager for Defendant, emailed Plaintiff requesting information pertaining to Plaintiff’s
24    medical status and requesting updates from Plaintiff’s physician regarding his anticipated return
25    to work.
26           27.        The email also discussed Plaintiff’s FMLA leave. However, Plaintiff had never
27    been on FMLA leave because he sustained an on the job injury.
28
                                                   Page 4 of 9
     Case 2:19-cv-01645-JCM-DJA Document 1 Filed 09/19/19 Page 5 of 9



 1            28.     The email further requested a response by June 9, 2018.
 2            29.     On May 31, Janus further requested that Plaintiff contact the Company regarding
 3    an administrative error in his pay because they did not have a valid phone number for him.
 4            30.     Even though the requests specified a due date for receiving the medical
 5    information (June 9, 2018), neither request stated or even remotely indicated that a delay would
 6    result in immediate termination.
 7            31.     Furthermore, at no time during Plaintiff’s medical leave did Janus make any
 8    indication that his absence posed a problem or that Janus would not reinstate Plaintiff.
 9            32.     On or about June 1, 2018 Plaintiff received a phone call from his union
10    representative, directing him to call the Company as there was an issue with his pay.
11            33.     Plaintiff called the Company, discussed the pay issues and the issues were
12    resolved.
13            34.     At no time during that phone call did the Company’s representative raise any
14    issues regarding Plaintiff’s medical leave or other requests for information.
15            35.     Thereafter, on or about June 15, 2019 Plaintiff received an email from Hailey
16    Fletcher, stating:
17                    I hope all is well. Since we failed to get a response from you to my
18                    email below [referring to the May 25, 2018 email] or to my phone
19
                      message left on June 1, 2018 we will need to terminate your
20
                      extended medical leave and your employment effective June 9, 2018.
21
                      We wish you the best in all of your future endeavors.
22
23            36.     Plaintiff did not get any phone message from Ms. Fecher.

24            37.     Plaintiff, who was recovering from surgery, did not see the emails until

25    approximately June 20th

26            38.     Interestingly, Ms. Fecher’s notice coincided with Plaintiff receiving a release to

27    return to work as of June 22, 2018.

28            39.     Upon information and belief, Janus discriminated against and unlawfully

                                                 Page 5 of 9
     Case 2:19-cv-01645-JCM-DJA Document 1 Filed 09/19/19 Page 6 of 9



 1    terminated Plaintiff due to his work-related temporary disability.
 2            40.    During his medical leave, Plaintiff ensured that Janus had all necessary
 3    documentation and information.
 4            41.    Janus assured Plaintiff of his compliance and active status with the Company.
 5            42.    Janus’ unexpected notice of termination shortly thereafter due to a delay in
 6    responding to an e-mail communication, which communication failed to indicate a penalty for
 7    a delay, faintly disguises Janus’ actual intention of terminating Plaintiff due to his temporary
 8    disability.
 9            43.    Upon information and belief, Defendant acted toward Plaintiff with an intent to
10    discriminate against him based on his disability in violation of Title VII and the ADA.
11            44.    Upon information and belief, Defendant acted toward Plaintiff with an intent to
12    retaliate against him based on filing a workers compensation claim in violation of public policy.
13                                 FIRST CAUSE OF ACTION
            (Discrimination Based on Disability in violation of State and Federal Statutes)
14
15            45.    Plaintiff incorporates all of the allegations in the preceding paragraphs as

16     though fully set forth herein.

17            46.    Plaintiff is a member of the class of persons protected by state and federal

18     statutes prohibiting discrimination based on disability.

19            47.    At all relevant times, Plaintiff had a qualifying disability.

20            48.    Defendant as an employer is subject to Nevada and federal statutes prohibiting

21     discrimination, NRS 613.330 et. seq., Americans with Disabilities Act, 42 U.S.C. ch. 126 §

22     12101 et seq, Title VII, 42 U.S.C. § 2000e et. seq. as amended and thus, has a legal obligation

23     to provide Plaintiff with reasonable accommodations for his disability.

24            49.    Defendant refused to take reasonably adequate steps to prevent discrimination

25     against Plaintiff by terminating him without a legitimate reason because he had a disability.

26            50.    No other similarly situated persons, not of Plaintiff’s protected class were

27     subject to the same or substantially similar conduct.

28            51.    Plaintiff suffered adverse economic impact due to his termination.

                                                 Page 6 of 9
     Case 2:19-cv-01645-JCM-DJA Document 1 Filed 09/19/19 Page 7 of 9



 1           52.     Plaintiff was embarrassed, humiliated, angered and discouraged by the
 2    discriminatory actions taken against him.
 3           53.     Plaintiff suffered compensable emotional and physical harm, including but not
 4    limited to, headaches, sleeplessness, fatigue, anxiety and depression resulting from this
 5    unlawful discrimination by his employer.
 6           54.     Plaintiff is entitled to be fully compensated for his emotional disturbance by
 7    being forced to endure this discrimination.
 8           55.     Pursuant to 1991 Amendments to Title VII, Plaintiff is entitled to recover
 9    punitive damages for Defendant’s intentional repeated violations of federal and state civil
10    rights laws.
11           56.     Plaintiff suffered damages in an amount deemed sufficient by the jury.
12           57.     Plaintiff is entitled to an award of reasonable attorney’s fees.
13           58.     Defendant is guilty of oppression, fraud or malice, express or implied as
14    Defendant knowingly and intentionally discriminated against Plaintiff because of his
15    disability.
16           59.     Therefore, Plaintiff is entitled to recover damages for the sake of example, to
17    deter other employers from engaging in such conduct and by way of punishing the Defendant
18    in an amount deemed sufficient by the jury.
19                                  SECOND CAUSE OF ACTION
                         (Retaliatory Discharge in Violation of Public Policy)
20
21           60.     Plaintiff incorporates all of the allegations in the preceding paragraphs as

22    though fully set forth herein.

23           61.     On or about June 9, 2018, Janus wrongfully terminated Plaintiff in retaliation

24    for being injured on the job and for filing a valid Workers Compensation claim, and thus,

25    exercising his rights under the Nevada Industrial Insurance Act.

26           62.     Nevada's workmen's compensation laws reflect a strong public policy favoring

27    economic security for employees injured while in the course of their employment.

28           63.     Termination of Plaintiff’s employment was a violation of this strong public

                                                Page 7 of 9
     Case 2:19-cv-01645-JCM-DJA Document 1 Filed 09/19/19 Page 8 of 9



 1    policy.
 2          64.     Plaintiff suffered mental and emotional distress as a direct and proximate result
 3    of Defendant’s actions.
 4          65.     Plaintiff has suffered and will continue to suffer lost wages as a direct and
 5    proximate result of the actions of the Defendant.
 6          66.     Defendant’s actions were the actual and proximate cause of the Plaintiff’s
 7    damages.
 8          67.     Defendant’s actions were willful, malicious, oppressive and calculated to
 9    discourage Plaintiff and other of Defendant’s employees from pursuing their rights under
10    Nevada law. Defendant should be subjected to punitive and exemplary damages to deter
11    future conduct of this sort.
12          68.     Plaintiff has been damaged and suffered damages in excess of $20,000.00 due
13    to Defendant’s wrongful conduct.
14          69.     Plaintiff had to engage in the services of attorneys for representation in this
15    matter and is entitled to an award of reasonable attorney’s fees.
16                                   THIRD CAUSE OF ACTION
                           (Violation of the American with Disabilities Act)
17
            70.     Plaintiff hereby repleads, re-alleges and incorporates by reference each
18
      previous allegation contained in the paragraphs above, as though fully set forth herein.
19
            71.     The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., prohibits
20
      employers from discriminating against qualified individuals because of a disability “in regard
21
      to job application procedures, the hiring, advancement, or discharge of employees, employee
22
      compensation, job training, and other terms, conditions, and privileges of employment.” 42
23
      U.S.C. § 12112.
24
            72.     Because Plaintiff’s disability limited at least one of Plaintiff’s major life
25
      activities, Plaintiff is an individual with a disability under the ADA.
26
            73.     Plaintiff was fully qualified to be a Security Officer Level Four (4) and could
27
      perform the essential functions of the position.
28
                                                Page 8 of 9
     Case 2:19-cv-01645-JCM-DJA Document 1 Filed 09/19/19 Page 9 of 9



 1           74.       Defendant is a covered employer to which the ADA applies.
 2           75.       Defendant discriminated against Plaintiff’s employment because of his
 3    disability.
 4           76.       As a result of Defendant’s actions, Plaintiff has suffered and will continue to
 5    suffer both economic and non-economic harm.
 6
 7           WHEREFORE, Plaintiff prays this court for:
 8                  a. A jury trial on all appropriate claims;
 9           moreover, to enter judgment in favor of the Plaintiff by:
10                  b. Awarding Plaintiff an amount sufficient to fully compensate her (including tax
11                     consequences) for all economic losses of any kind, and otherwise make him
12                     whole in accordance with Title VII and the ADA;
13                  c. For damages sustained by Plaintiff in an amount that exceeds $20,000.00;
14                  d. General damages;
15                  e. Special damages;
16                  f. An award of compensatory and punitive damages to be determined at trial;
17                  g. Pre and post-judgment interest;
18                  h. An award of attorney’s fees and costs; and
19                  i. Any other relief the court deems just and proper.
20           Dated this 19th Day of September, 2019.
21                                                    HKM EMPLOYMENT ATTORNEYS, LLP
22
23
                                                      /s/Jenny L. Foley
                                                      JENNY L. FOLEY, Ph.D., Esq.
24                                                    Nevada Bar No. 9017
                                                      1785 East Sahara, Suite 300
25                                                    Las Vegas, Nevada 89104
                                                      Tel: (702) 577-3029
26
                                                      Fax: (702) 625-3893
27                                                    E-mail: jfoley@hkm.com
                                                      Attorney for Plaintiff
28
                                                   Page 9 of 9
